Dismissed; Opinion Filed January 15, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00751-CV

                         SHIRLEY DELAYNE KEATON, Appellant
                                         V.
                         A TO Z USA OPERATIONS, LLC, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 87528

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Nowell
       Before the Court is appellant’s letter-motion requesting dismissal of the appeal pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2)(A). See TEX. R. APP. P. 42.1(a)(2)(A). Appellant

explains the parties have settled their dispute and agreed that each party will bear its own costs

“from both the proceedings in the trial court and in this Court.” The parties’ agreement, however,

is not attached to the motion. See id. Accordingly, we grant the motion to the extent we dismiss

the appeal. See id. 42.1(a)(1), 43.2(f).




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
190751F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SHIRLEY DELAYNE KEATON,                            On Appeal from the 196th Judicial District
 Appellant                                          Court, Hunt County, Texas
                                                    Trial Court Cause No. 87528.
 No. 05-19-00751-CV         V.                      Opinion delivered by Justice Nowell,
                                                    Justices Myers and Osborne participating.
 A TO Z USA OPERATIONS, LLC,
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER that appellee A to Z USA
Operations, LLC recover its costs, if any, of this appeal from appellant Shirley Delayne Keaton.


Judgment entered this 15th day of January, 2020.




                                              –2–